EXBHIT 99.1 Press Release Source: Platinum Studios, Inc. Beloved Italian Comic Book ''Dylan Dog'' to Become Feature Film Monday May 12, 9:00 am ET Former Licensing and Merchandising Exec Who Launched Fox's ''The Simpsons'' and Sony's ''Spider-Man'' and ''Spider-Man 2'' to Handle Worldwide Licensing LOS ANGELES(BUSINESS WIRE)Ashok Amritraj’s Hyde Park Entertainment Group and Platinum Studios Inc. (OTCBB:PDOS - News) have entered into an agreement for the co-production of the motion picture “Dead of Night” based on the best-selling Italian comic book series, ‘Dylan Dog’ created by Tiziano Sclavi. Published since 1986 by Sergio Bonelli Editore, the comic series has sold more than 56 million units worldwide and has been translated into 17 languages. The companies’ goal is for Dylan Dog to become a motion picture franchise. Brandon Routh (‘Superman Returns’) is set to star as ‘Dylan’ – a private investigator who is drawn into the world of the undead. Kevin Munroe (2007’s re-imagining of ‘Teenage Mutant Ninja Turtles’) will direct a script by Joshua Oppenheimer and Thomas Dean Donnelly (‘Sahara’). Hyde Park chairman and CEO, Amritraj will produce alongside Platinum Studios’ chairman and
